In an action: (1) to declare invalid a deed, dated October 18, 1951, transferring from plaintiff to defendant the title to certain real property; (2) to-direct defendant to reconvey such title pursuant to an alleged agreement under which the title had reverted to the plaintiff; and (3) to reform said deed so as to limit the property conveyed to the land appurtenant to the American Legion building and so as to exclude certain other land inadvertently included, namely, land used as the Village Barn and the Village Lockup, the plaintiff appeals from a judgment of *521the Supreme Court, Suffolk County, rendered March 11, 1960, dismissing the complaint at the close of the plaintiff’s case after a nonjury trial. Judgment reversed on the law and new trial granted. The deed sought to be declared invalid was made and delivered for a consideration of $50. Evidence was adduced that the value of the American Legion building and land was approximately $5,000. In our opinion the evidence is sufficient to establish prima facie that the conveyance was made in violation of the State Constitution (art. VIII, § 1) and that the deed which purported to effectuate the conveyance was executed and delivered without the authorization of the Village Board of the plaintiff village. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.